                               Plaintiff,      Case No. 17CR3455-JAH

                    vs.


Angel Ines Alejo,                              JUDGMENT AND ORDER OF
                                               DISMISSAL OF INFORMATION,
                             Defendant.        EXONERATE BOND AND
                                               RELEASE OF PASSPORT



       Upon motion of the UNITED STATES OF AMERICA and good cause

appearmg,


              IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




Dated: 3/29/2019
                                            ~--
                                            United States Magistrate Judge
